Carni, J.
(dissenting in part). I respectfully disagree with the conclusion of my colleagues that Lake Street became a public street by dedication. While I agree that defendant Village of Lakewood acquired an easement by prescription over some portion of Lake Street, I also disagree with the conclusion that it is established on this record that such right-of-way extends beyond the area that has been historically paved and improved. Therefore, I dissent in part.
*1494It is well settled that an offer of dedication of land for use as a public street may be made by a grantor’s filing of a subdivision map designating certain land as a public street (see Oak Hill Country Club v Town of Pittsford, 264 NY 133, 136 [1934], rearg denied 264 NY 672 [1934]). However, in this case the 1874 map identified by the parties as the common grantors’ subdivision map simply does not contain or describe any land set aside as “Lake Street.” Although there is an 1875 map in the record that depicts “Lake Street,” there is nothing in the record establishing any connection between that map and the original grantors. Thus, I disagree with the conclusion of my colleagues that “the original grantors intended to reserve a right-of-way over [the Turner defendants’] property.”
I also disagree with the conclusion of my colleagues that the simultaneous ownership of the Turner parcel and that of plaintiff Sally T. Bootey, together with subsequent and separate conveyances thereof in 1965 through 1973, established the intent of the original grantors to dedicate Lake Street as a public street. The majority cites no authority for that proposition and relies upon Oak Hill Country Club (264 NY at 136) for the defendant Village’s acceptance of the dedication by maintaining and improving Lake Street. While I agree that a municipality may impliedly accept an offer of dedication without a formal resolution of acceptance, Oak Hill Country Club is a case where a filed subdivision map expressed a clear offer of dedication with subsequent acceptance by improvement (id. at 136). In my view, the 1965 through 1973 conveyances, which were made subject to “the rights of the public in and to the right[-]of[-]way known as Lake Street,” reflects an acknowledgment by the grantors at that time that the public had already acquired a right of way in “Lake Street” by “user” or prescription (see Highway Law § 189), in contrast to an offer of dedication to be accepted in the future by subsequent municipal improvement. In my view, the public acquired a right-of-way by prescription prior to 1965, and the Turner defendants concede as much on appeal.
In line with my analysis, the only remaining issue is the extent of the right-of-way acquired by defendant Village through prescription. When a public road is established by user or prescription, “its width is determined by the width of the improvement” (Schillawski v State of New York, 9 NY2d 235, 238 [1961]). I thus cannot agree with the conclusion of the majority that defendant Village or plaintiffs established on this record that the additional 30 to 35 feet beyond the paved area alleged to be the scope of the right-of-way was acquired by prescription. *1495Although the majority relies upon, inter alia, the installation of sewer lines as a basis upon which to expand the right-of-way beyond the 15 to 20 feet that has been historically paved and used by the public, there is no competent evidence in this record establishing exactly where and under what circumstances the sewer line was installed and other maintenance was performed. In my view, a photocopy of a survey map that purportedly shows the location of the sewer line, coupled with the general testimony of the Mayor of defendant Village that, when installed, the sewer lines “went down the right[-]of[-]way of Lake Street,” is not competent evidence to establish prescriptive use of the additional 30 to 35 feet for the prescriptive period.
Finally, in large part because of the litigious history of these parties and the enormous consumption of judicial resources attendant to resolving the rights of the parties with respect to the right-of-way known as “Lake Street,” I would merely modify the judgment by declaring in the appropriate decretal paragraphs that the right-of-way consists of the paved area to the full extent of its existing scope at its present location. Present— Martoche, J.P., Carni, Green, Pine and Gorski, JJ.